Citation Nr: 1109858	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  78-20 756	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral cold weather injury of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1977 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which originally denied the above claim, and was later affirmed by a Board decision dated July 11, 1979.

In September 2010, the Board granted the Veteran's motion for reconsideration of the Board's July 11, 1979, decision, and ordered reconsideration of that decision by an expanded panel of the Board as provided by 38 U.S.C.A. § 7103(b) (West 2002).  

As discussed below, the Veteran's claim for service connection for residuals of frostbite of the left and right lower extremities was granted by the RO in December 2001, with an effective date of June 16, 2000.  Under 38 C.F.R. § 20.1000, unless the Chairman of the Board orders reconsideration, a Board decision is final on the date stamped on the face of the decision.  Given that the Veteran's motion for reconsideration has been granted, the finality that attached to the July 11, 1979 Board decision has been vitiated.  As a result, the Veteran's claim for service connection for bilateral cold weather injury of the lower extremities has been pending since February 1977.  THUS, THE ISSUE OF ENTITLEMENT TO AN EFFECTIVE DATE EARLIER THAN JUNE 16, 2000 FOR THE GRANT OF SERVICE CONNECTION FOR RESIDUALS OF FROSTBITE OF THE LEFT AND RIGHT LOWER EXTREMITIES HAS BEEN RAISED BY THE RECORD AND IS REFERRED TO THE AGENCY OF ORIGINAL JURISDICTION FOR APPROPRIATE ACTION.  


FINDING OF FACT

As the RO granted service connection for residuals of frostbite of the left and right lower extremities in a rating decision in December 2001, there is no longer a controversy regarding this issue.
CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a claim for VA benefits before the Board as to entitlement to service connection for residuals of frostbite of the left and right lower extremities.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In December 2001, the RO granted service connection for residuals of frostbite of the left and right lower extremities.  The determination has rendered moot the issue of entitlement to service connection for residuals of frostbite of the left and right lower extremities, and there is no other issue before the Board in this matter that has been developed for current appellate review.

The Board is, however, required to provide reasons and bases for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).  With the RO's grant of service connection for residuals of frostbite of the left and right lower extremities, the Board finds that there no longer exists any case or controversy as to the Veteran's claim for service connection for residuals of frostbite of the left and right lower extremities.  No greater benefit can be provided.  Nor are any exceptions to the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for residuals of frostbite of the left and right lower extremities is dismissed.



			
                    K. OSBORNE                                            C. CRAWFORD 
Veterans Law Judge, Board of Veterans'    Veterans Law Judge, Board of Veterans'
                  Appeals		Appeals


		
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


			
       JONATHAN B. KRAMER                                KEITH W. ALLEN
Veterans Law Judge, Board of Veterans'    Veterans Law Judge, Board of Veterans'
                  Appeals		Appeals


		
                                                       P.M. DILORENZO
                            Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


